       Case 1:19-cr-00444-RMB Document 23 Filed 03/16/20 Page 1 of 10   1
     K23AADUPC                  Conference

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                19 CR 444 (RMB)

5    JOHN PIERRE DUPONT,

6                     Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   February 3, 2020
9                                                  11:30 a.m.

10
     Before:
11
                            HON. RICHARD M. BERMAN,
12
                                                   District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     ALEX ROSSMILLER
17        Assistant United States Attorney

18   ZAWADI BAHARANYI
          Attorney for Defendant Dupont
19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00444-RMB Document 23 Filed 03/16/20 Page 2 of 10        2
     K23AADUPC                  Conference

1              (Case called)

2              THE COURT:    Please be seated.

3              So, I take it we don't have Mr. Dupont here and maybe

4    could just for the record hear from defense counsel, how he is

5    doing and where he is just so we know.

6              MS. BAHARANYI:    Yes, your Honor.

7              Zawadi Baharanyi, Federal Defenders, on behalf of Mr.

8    Dupont.

9              He is currently at Kingsbrook Jewish Medical Center.

10   That's where he's been since about mid-November, your Honor.

11   In terms of how he is doing, we have limited records.          At this

12   time, we've only received sort of records from MCC based off --

13   and those records are really reporting, they are conversations

14   with Kingsbrook, although, not wholly, not completely.             My

15   understanding from MCC records and from my visit with him, he

16   is still fairly frail.     He lost a tremendous amount of weight.

17   Although, I believe some of that he is starting to gain some of

18   that back.   I think more concerning is there's the possibility

19   that he has leukemia.     He is currently awaiting the results of

20   a bone marrow to confirm that, to confirm or deny it.

21             Also, there was recently a mass found in, I guess the

22   area around his throat, still awaiting results on that.

23   Generally, he is a older gentleman.

24             THE COURT:    I forget.   How old is he?

25             MS. BAHARANYI:    Mr. Dupont is 83-years-old.       I'm


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00444-RMB Document 23 Filed 03/16/20 Page 3 of 10          3
     K23AADUPC                  Conference

1    sorry.    He is 81-years-old.    He is turning 82 this year.        So,

2    part of, some of his difficulties are as well are related to

3    age but there do seem to be some potentially serious health

4    issues that we are trying to get information on, your Honor.

5    We did subpoena Kingsbrook a few weeks ago, asked them to

6    return records at the beginning of last week, have followed up

7    with them and still they've been quite unresponsive.          We did

8    not want to raise that with your Honor to see if there might

9    being some added pressure the Court could put on them.             We

10   would like to see those records.       I know that could affect how

11   this case goes forward.     But those are the updates that we have

12   so far, somewhat limited information because of the inability

13   to get much information from the hospital.

14              THE COURT:   You don't speak to him?

15              MS. BAHARANYI:   I have seen him.     So, I could tell you

16   in terms of how he looks, he is -- your Honor, I don't know if

17   you recall seeing him in November.       He was fairly thin at the

18   time.    He lost more weight since then.      He lies in bed pretty

19   much the entire time, has sort of very limited movement.            My

20   understanding that he is seeing a psychologist about every day

21   or every other day.     And part of the records that we want are

22   those records as well from Kingsbrook.        But he seems to be an

23   older gentleman with health issues from my layman's perspective

24   and just to fill-in some of the gaps in information that we

25   really do want and need those records from Kingsbrook.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00444-RMB Document 23 Filed 03/16/20 Page 4 of 10          4
     K23AADUPC                  Conference

1               THE COURT:   OK.

2               MS. BAHARANYI:     I wish we had a more complete update

3    but we are still waiting.

4               THE COURT:   Sure.

5               MR. ROSSMILLER:     Your Honor, I think that's generally

6    consistent with the government's understanding as well.            I

7    should say that Ms. Baharanyi's been in touch with the

8    government.    We have had I think a productive open line of

9    communication about Mr. Dupont's status.        It does seem that

10   there are some tests that are outstanding for him.

11              But just to step back sort of on the flip side it

12   general, Mr. Dupont was arrested originally in March of last

13   year.    So, coming up on a year ago.     He then, I think in

14   particularly spry fashion, managed to evade the government

15   after jumping bail for approximately seven months.          He took a

16   number of steps that were fairly sophisticated.         He drop his

17   phone.    He got a new phone number.     He traded in his money for

18   gold.    He drove to different areas.     He rented a U-Haul.      Told

19   the U-Haul he would be returning it in Seattle and then some

20   weeks later dumped it on the roadside in Dallas.         He was pretty

21   cognitively fit during that time and certainly moving about.              I

22   understand he does have legitimate health problems and

23   potentially serious problems that are being tested for.            It's

24   also entirely possible he is unhappy to be incarcerated but we

25   do think this case is ready to be scheduled out.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00444-RMB Document 23 Filed 03/16/20 Page 5 of 10      5
     K23AADUPC                  Conference

1              I understand there may be things that affect how the

2    case potentially resolves itself.       Certainly, if defense

3    counsel is looking to put in a submission to the government,

4    those types of things are ripe now.       So, the government was

5    hearing November, asked the Court for a schedule for motions

6    and trial, the Court wanted the government to complete

7    discovery before we did that.      So, the government has now

8    substantially completed discovery.       We've produced I think any

9    motions that would -- I'm sorry -- we've produced the sole

10   warrant that I think would give rise to a motion.         I think I

11   believe in December we substantially completed discovery two

12   weeks ago.

13             So, this case is trial ready, your Honor, and we'd

14   like to keep moving forward without prejudice of course to

15   reconsidering if there is something that prevents were

16   Mr. Dupont from meaningfully contributing to his own defense or

17   if there is a resolution.      But otherwise, I think we've been

18   spending some months sort of treading water and we'd like to

19   move forward.

20             MS. BAHARANYI:    I think his health issues are

21   documented.    I think we are still in the process of getting

22   some of that documentation.      But we know from what we have

23   received from MCC is that he is ill enough that he's been

24   hospitalized for now at this point two months.

25             We are asking for the ability to come back, your


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00444-RMB Document 23 Filed 03/16/20 Page 6 of 10        6
     K23AADUPC                  Conference

1    Honor.

2               THE COURT:   So, there would almost certainly be a

3    diagnosis before is somebody is hospitalized for two months

4    stay; no?

5               MS. BAHARANYI:    So, part of his hospitalization seems

6    to be testing to see what exactly he does suffer from.             I think

7    he does have diagnoses related to diabetes, to kidney function.

8               THE COURT:   If one isn't feeling well and you go to

9    the hospital, it's unusual that you would stay there for two

10   months if you don't have some serious workup.         Who funds the

11   hospitalization?

12              MS. BAHARANYI:    Don't quote me on this, your Honor.        I

13   would believe MCC or the government.       I mean, he was sent there

14   from the MCC.

15              THE COURT:   Is that right?    Is he in a prison ward?

16              MR. ROSSMILLER:    I don't know specifically the answer

17   to that question, your Honor.      I assume he is under some sort

18   of guard, particularly, having jumped bail previously.

19              MS. BAHARANYI:    Your Honor, he is under 24/7 U.S.

20   Marshal Service watch.

21              MR. ROSSMILLER:    It may be more straightforward for an

22   elderly individual to be sort of overseen in a hospital setting

23   than in a prison setting.      I don't know the specific details of

24   that.    We have been in touch with BOP about his care and we

25   understand that he was initially treated for I think the term


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00444-RMB Document 23 Filed 03/16/20 Page 7 of 10        7
     K23AADUPC                  Conference

1    was failure to thrive and then was undergoing some testing.           I

2    don't know if there is a schedule to have him go back in.

3              But in any event, I think, certainly, the government

4    has no problem with defense counsel getting this information

5    but it doesn't have any bearing on the charges that he's faced

6    with or the trial or any other substantive --

7              THE COURT:    It does have a bearing for me on setting a

8    trial date or in taking the next step.        I wouldn't do it unless

9    I knew what the evaluation is and what the prognosis is and

10   when his doctors believe he could be released.         All that

11   information I would want before I'd make any next step.

12             MR. ROSSMILLER:     A couple things.    The first is, my

13   understanding is until defense counsel requested the waiver of

14   Mr. Dupont's presence was that the marshals would have been

15   able to and were expecting to produce him from the hospital.

16   So, there is nothing that prevents him from being in court

17   other than sort of his health convenience comfort level and I

18   don't say that in a negative fashion, your Honor, but it wasn't

19   necessary for him to be here today but he certainly could have

20   been, based on my understanding from the marshals.          So, any

21   motions and trial date would be weeks and almost certainly

22   months in the future.     We may have more information but I would

23   prefer not to do and would ask the Court to avoid is we were

24   here in November.    There was a question about his health.        We

25   waited three months to come back.       There were more questions


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00444-RMB Document 23 Filed 03/16/20 Page 8 of 10       8
     K23AADUPC                  Conference

1    about his health.    I would prefer, if we can avoid it, to not

2    be setting months out trial dates months from now in the hope

3    that everything will be resolved quickly.        So, I think the

4    government would have no problem adjourning dates but just to

5    get things rolling in terms of reaching a conclusion, it may be

6    helpful to have some dates.

7              THE COURT:    Yes.    One of the rare occasions where I

8    disagree with you.

9              MR. ROSSMILLER:      Thank you, your Honor.

10             THE COURT:    Well, really it's too amorphous to me.

11   And there must be a diagnosis.       There must be a record.       There

12   must be an explanation for why someone who is a prisoner is in

13   a hospital for two months and stays there.        Usually, they want

14   the bed or you know.     So, there has to be some medical

15   explanation and I also would like some medical prognosis about

16   when someone could with his condition whatever it is, could

17   safely be tried or whatever or when are they thinking of

18   returning him to the jail?       It is quite unusual.    Two months is

19   a pretty long time for a hospital stay.

20             Anyway, as soon as you get me that and that could be

21   in the form of a written communication letter supported by

22   documentation from the hospital, I'd be ready to go.          So, when

23   that information is available I would ask you both to meet and

24   confer and come up realistically with a schedule for this case.

25             MR. ROSSMILLER:      That sounds fine, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00444-RMB Document 23 Filed 03/16/20 Page 9 of 10   9
     K23AADUPC                  Conference

1               Thank you.

2               THE COURT:   I will set an interim date just so I don't

3    lose track of things.     I'll set a sort of a placeholder date of

4    April 7 at 9:30 for a status but I'm happy to try and

5    accelerate that date or have a more realistic schedule based on

6    our conversation and what you find out.

7               But in the meantime, is there speedy trial issue or

8    application that takes us to April 7?

9               MR. ROSSMILLER:    Yes, your Honor.    The government asks

10   to exclude speedy trial time until April 7 in the interests of

11   justice.    As I mentioned, the government has completed

12   discovery.    That period of time will allow defense counsel to

13   continue to review discovery for the parties to have

14   discussions about a possible disposition.

15              THE COURT:   I'm going to find under 18 U.S.C. Section

16   3161 that the request for a adjournment joined in my both sides

17   to and including April 7, 2020, is appropriate and warrants

18   exclusion of the adjourn time from speedy trial calculations.

19              I further find that the exclusion is designed to

20   prevent any possible miscarriage of justice, to facilitate

21   these proceedings including, specifically, a further

22   investigation and report to the Court about Mr. Dupont's

23   physical condition and his physical condition prognosis and to

24   guaranty effective representation and preparation by counsel

25   for both parties.    And thus, the need for exclusion and the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00444-RMB Document 23 Filed 03/16/20 Page 10 of 10      10
     K23AADUPC                   Conference

1    ends of justice outweigh the interests of the public and the

2    defendant in a speedy trial pursuant to 18 U.S.C. Section

3    3161(H)(7)(A) and (B).

4              So, I'll be on the lookout for some sort of maybe a

5    joint letter or letter from one of you indicating that the

6    information that we discussed and what we both think about the

7    next steps and the timing in this case.

8              MR. ROSSMILLER:     Will do that, your Honor.

9              Thank you

10             MS. BAHARANYI:     Just one last issue.     I think we did

11   subpoena Kingsbrook.     We think it might be helpful to have a

12   court ordered or court signed subpoena.        If our office could

13   request one from you so that that might speed up the process

14   for us getting those documents?

15             THE COURT:    Sure.   I'm happy to sign-off.      The

16   government may be able to assist you in the interim.          But if

17   you submit a subpoena for me to so 'so order', I'll be happy to

18   do it.

19             MS. BAHARANYI:     Thank you, your Honor.      We'll do that

20   this week.

21             THE COURT:    Thanks a lot.

22             MR. ROSSMILLER:     Thank you, your Honor.

23             (Adjourned)

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
